DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suneja et al. (US 2020/0076854 A1) in view of Krasin et al. (US 2015/0278513 A1).

Regarding claim 1, Suneja teaches a method of allowing command sessions in a guest operating system ([0061]), the method comprising: 
receiving, by the host operating system, a request to invoke a command session by the guest operating system in response to the user requesting the command session (Fig. 3, Host 304; [0051] (i.e., guest OS); [0061]: a user interface (e.g., a command line user interface) that can enable an entity (e.g., an end user, such as a guest user, an administrator user, etc.) to generate one or more container inspection components respectively comprising such defined inspection operations, constrained capabilities, and/or resource constraints. For instance, container inspection control component 108 can enable generation of one or more container inspection components including, but not limited to, a standalone inspection process (e.g., via executing one or more Bourne-Again Shell (BASH) commands), a sidecar container component (e.g., a separate virtual container that can implement an inspection instance), and/or another container inspection component; [0085]: In some embodiments, container inspection component 110 can comprise an entity 302 (depicted as "U" in the embodiment illustrated in FIG. 3), where the embodiment illustrated in FIG. 3 can represent entity 302 implementing container inspection component 110 to inspect virtual container 118 (depicted as "Guest Container" in the embodiment illustrated in FIG. 3). In some embodiments, entity 302 can comprise an entity of virtual container 118 including, but not limited to, an end user, such as a guest user, an administrator user, and/or another entity of virtual container 118 that can employ container inspection component 110 to inspect virtual container 118. In some embodiments, system 300 can comprise a host 304, where host 304 can comprise a host of container-based virtualization environment 116. For example, host 304 can comprise a server device that can represent a cloud provider of container-based virtualization environment 116. (i.e., host OS)).

While Suneja teaches implementing a guest container to perform inspection operations but Suneja does not expressly teach a method of allowing command sessions in a guest operating system through a secure path between a user, the guest operating system and a host operating system; 
receiving, by the host operating system, a request to invoke a bash interceptor by the guest operating system; and 
loading, by the host operating system, bash code into a secure sandbox on the host operating system for use by the user. 

	However, Krasin teaches a method for receiving a shell command from the running application (e.g., guest OS) and performing actions specified by the shell command in a sandbox ([0011]). Further, Krasin teaches a method of allowing command sessions in a guest operating system through a secure path between a user, the guest operating system and a host operating system ([0078] It will be understood that communications between cluster-level systems 460 may be subject to a range of security restrictions, encryption, logging, etc.; [0079] The workers 460 are instances of executing processes created by the application code 204 supplied by the customers of the system 200.);
receiving, by the host operating system, a request to invoke a bash interceptor ([0007]: The sandbox environments are further configured to receive a shell command from the running application; and perform actions specified by the shell command. The at least one application file includes a scripted module that has no binary compatibility with the sandbox environment. The at least one application file includes an interpreter configured to interpret the scripted module in the sandbox environment); and 
loading, by the host operating system, bash code into a secure sandbox on the host operating system (Fig. 4B Cluster Operating System 454 (i.e., Host OS) and Sandboxes 404; [0007]: The sandbox environments are further configured to receive a shell command from the running application; and perform actions specified by the shell command; [0050]: the system allows safe execution of the application code 204 in the form of an x86 binary code module in the cluster 300, thereby enabling the application code 204 to serve as an application component that can achieve native performance but is structurally constrained from accessing many of the components of the cluster 300; [0080]: Example shells that may be provided by the sandbox environments 404 include, but are not limited to, the Bash Shell and the Secure Shell (SSH).).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krasin with the teachings of Suneja to utilize an interpreter to receive shell commands which are incompatible with the sandbox and interpret the scripted modules. The modification would have been motivated by the desire of utilizing sandbox environments to protect the rest of executing applications by limiting access to specific resources. 

Regarding claim 2, Krasin teaches wherein receiving a request to invoke a bash interceptor is in a first protocol ([0007]: The at least one application file includes a scripted module that has no binary compatibility with the sandbox environment; [0010]: an interpreter configured to interpret the scripted module in the sandbox environment instantiating the sandbox environment; [0029]: The application code 204 can be compiled with one or more frameworks or libraries that provide, for example, communication and distribution capabilities used for compatibility in the system 200.).

Regarding claim 3, Krasin teaches wherein loading bash code includes loading bash code into a secure sandbox having a second protocol ([0010]: an interpreter configured to interpret the scripted module in the sandbox environment instantiating the sandbox environment).

Regarding claim 4, Krasin teaches further comprising converting the first protocol received from the guest operating system to the second protocol for execution in the secure sandbox ([0052] The scripted modules may have no binary compatibility with the sandbox environment 404. Many scripting languages are cross-platform or platform-agnostic and can be used in any environment that includes a valid interpreter; [0054]: the interpreter performs, within the sandbox environment 404, the instructions of the scripted module. This configuration may support, for example, development and use of scripted modules of any arbitrary scripting language with little or no modification to the sandbox environment 404 on a language by language basis..

Regarding claim 6, Krasin teaches further comprising converting the second protocol to the first protocol for return to the guest operating system ([0029] In the system 200, a client can submit a work order containing application code 204 to a global-level manager 206 for completion. The application code 204 can be executable or interpretable code written by or for the client that generates some output that is of use or value to the client. The output may take any number of forms, including a graphical user interface (e.g. a graphic user interface for a hosted application such as a game or messaging client) and/or an output file (e.g. a file for a mathematical application that produces a calculation); wherein the output “is of use” to the client reasonably suggests that while the scripted module has no binary compatibility, its results are usable to the user, therefore converted to a protocol for return to the guest operating system).

Regarding claim 11, it is a media/product type claim having similar limitations as claim 1 above. Therefore it is rejected under the same rationale. 

Regarding claim 12, it is a media/product type claim having similar limitations as claim 2 above. Therefore it is rejected under the same rationale.

Regarding claim 13, it is a media/product type claim having similar limitations as claim 3 above. Therefore it is rejected under the same rationale.

Regarding claim 14, it is a media/product type claim having similar limitations as claim 4 above. Therefore it is rejected under the same rationale.

Regarding claim 16, it is a media/product type claim having similar limitations as claim 6 above. Therefore it is rejected under the same rationale.

Claims 5, 7, 8, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suneja and Krasin, as applied to claim 1 above, in further view of Plotkin et al. (US 2007/0055891 A1).

Regarding claim 5, Krasin teaches an interpreter that receives a scripted module having no binary compatibility and is able to interpret it within the sandbox environment (See at least [0007, 0010, 0052, 0054]) but Suneja nor Krasin expressly teach wherein converting includes converting a block protocol received from the guest operating system to a stream protocol for execution in the secure sandbox.

	However, Plotkin teaches wherein converting includes converting a block protocol received from the guest operating system to a stream protocol for execution in the secure sandbox ([0042]: Security appliance 250 may provide translation between any of a wide range of data transfer protocols. For example, translation may be provided between random-access and stream-based file serving protocols, and/or between file-based and block-based protocols, etc.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Plotkin with the teachings of Suneja and Krasin to convert protocols. The modification would have been motivated by combining prior art elements to yield predictable results.

Regarding claim 7, Krasin teaches returning information to the guest operating system ([0029] In the system 200, a client can submit a work order containing application code 204 to a global-level manager 206 for completion. The application code 204 can be executable or interpretable code written by or for the client that generates some output that is of use or value to the client. The output may take any number of forms, including a graphical user interface (e.g. a graphic user interface for a hosted application such as a game or messaging client) and/or an output file (e.g. a file for a mathematical application that produces a calculation). 

In addition Plotkin teaches further comprising converting form a stream protocol to a block protocol ([0042]: Security appliance 250 may provide translation between any of a wide range of data transfer protocols. For example, translation may be provided between random-access and stream-based file serving protocols, and/or between file-based and block-based protocols, etc.)..

Regarding claim 8, Krasin teaches wherein the information to be returned can include cursor positioning, blinking or highlighting text, enforcing protected and non-protected sections of the screen, text color, font, font size, tab stops and other field control character controls and data ([0029] In the system 200, a client can submit a work order containing application code 204 to a global-level manager 206 for completion. The application code 204 can be executable or interpretable code written by or for the client that generates some output that is of use or value to the client. The output may take any number of forms, including a graphical user interface (e.g. a graphic user interface for a hosted application such as a game or messaging client) and/or an output file (e.g. a file for a mathematical application that produces a calculation).).

Regarding claim 15, it is a media/product type claim having similar limitations as claim 5 above. Therefore it is rejected under the same rationale. 

Regarding claim 17, it is a media/product type claim having similar limitations as claim 7 above. Therefore it is rejected under the same rationale.

Regarding claim 18, it is a media/product type claim having similar limitations as claim 8 above. Therefore it is rejected under the same rationale.

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suneja and Krasin, as applied to claim 1, in further view of Mukherjee (US 2021/0209223).

Regarding claim 9, Suneja teaches wherein receiving a request to invoke a command session includes receiving a request to invoke a command session by a guest operating system (Fig. 3, Host 304; [0051] (i.e., guest OS); [0061]: a user interface (e.g., a command line user interface) that can enable an entity (e.g., an end user, such as a guest user, an administrator user, etc.) to generate one or more container inspection components respectively comprising such defined inspection operations, constrained capabilities, and/or resource constraints. For instance, container inspection control component 108 can enable generation of one or more container inspection components including, but not limited to, a standalone inspection process (e.g., via executing one or more Bourne-Again Shell (BASH) commands), a sidecar container component (e.g., a separate virtual container that can implement an inspection instance), and/or another container inspection component; [0085]: In some embodiments, container inspection component 110 can comprise an entity 302 (depicted as "U" in the embodiment illustrated in FIG. 3), where the embodiment illustrated in FIG. 3 can represent entity 302 implementing container inspection component 110 to inspect virtual container 118 (depicted as "Guest Container" in the embodiment illustrated in FIG. 3). In some embodiments, entity 302 can comprise an entity of virtual container 118 including, but not limited to, an end user, such as a guest user, an administrator user, and/or another entity of virtual container 118 that can employ container inspection component 110 to inspect virtual container 118. In some embodiments, system 300 can comprise a host 304, where host 304 can comprise a host of container-based virtualization environment 116. For example, host 304 can comprise a server device that can represent a cloud provider of container-based virtualization environment 116. (i.e., host OS)) but neither Suneja nor Krasin expressly teach the request sent through a secure tunnel.

	However, Mukherjee teaches a through a secure tunnel ([0050] Various mechanisms and methods may be employed in providing such an encrypted channel or channels. For example, Transport Layer Security (TLS) may be employed in providing such an encrypted channel such as, for example, if sockets are employed as an underlying mechanism. In another example, communications via a shared memory block (e.g., a memory block shared between the host operating system 300 and the guest operating system 310 as discussed above) may be encrypted.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mukherjee with the teachings of Suneja and Krasin to utilize an encrypted channel for communications between the guest operating system and the host operating system. The modification would have been motivated by the desire of minimizing security threats.

Regarding claim 10, Suneja teaches wherein receiving a request to invoke a command session includes receiving a request to invoke a command session by a guest operating system (Fig. 3, Host 304; [0051] (i.e., guest OS); [0061]: a user interface (e.g., a command line user interface) that can enable an entity (e.g., an end user, such as a guest user, an administrator user, etc.) to generate one or more container inspection components respectively comprising such defined inspection operations, constrained capabilities, and/or resource constraints. For instance, container inspection control component 108 can enable generation of one or more container inspection components including, but not limited to, a standalone inspection process (e.g., via executing one or more Bourne-Again Shell (BASH) commands), a sidecar container component (e.g., a separate virtual container that can implement an inspection instance), and/or another container inspection component; [0085]: In some embodiments, container inspection component 110 can comprise an entity 302 (depicted as "U" in the embodiment illustrated in FIG. 3), where the embodiment illustrated in FIG. 3 can represent entity 302 implementing container inspection component 110 to inspect virtual container 118 (depicted as "Guest Container" in the embodiment illustrated in FIG. 3). In some embodiments, entity 302 can comprise an entity of virtual container 118 including, but not limited to, an end user, such as a guest user, an administrator user, and/or another entity of virtual container 118 that can employ container inspection component 110 to inspect virtual container 118. In some embodiments, system 300 can comprise a host 304, where host 304 can comprise a host of container-based virtualization environment 116. For example, host 304 can comprise a server device that can represent a cloud provider of container-based virtualization environment 116. (i.e., host OS)).

In addition Mukherjee teaches through a secure tunnel having loop back networking ([0048]: For example, it may be that network-based (e.g., socket) communication is employed. In a particular example, network-based communication may be employed, for communication between the hypervisor monitor process 302 and the internal monitor process 312 (e.g., via a loopback network component of the host operating system 300).).

Regarding claim 19, it is a media/product type claim having similar limitations as claim 9 above. Therefore it is rejected under the same rationale.

Regarding claim 20, it is a media/product type claim having similar limitations as claim 10 above. Therefore it is rejected under the same rationale.

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.
In Remarks, Applicant argues
(I)	Claim 1 includes "a request to invoke a bash interceptor". The Examiner agrees that Suneja does not disclose this and instead cites to Krasin para. [0007]. As discussed in the Interview, nothing in this cited portion of Krasin teaches or discloses a bash interceptor. The concept is novel and non-obvious. As such, claim 1 is patentable over the prior art of record. Claim 11 contains similar limitations and thus is patentable for at least the same reasons. The remaining claims depend from one of these independent claims and thus are patentable for at least the same reasons. Therefore, the rejection should be withdrawn and the claims allowed.
In view of the Remarks above examiner submits the following:
As to point (I)
Upon further review, time and consideration of the cited references examiner respectfully disagrees with the Applicant for at least the following. Krasin teaches in cited [0007]: “The sandbox environments are further configured to receive a shell command from the running application; and perform actions specified by the shell command. The at least one application file includes a scripted module that has no binary compatibility with the sandbox environment. The at least one application file includes an interpreter configured to interpret the scripted module in the sandbox environment.” [0010]: “accessing, by a sandboxing computer system, an interpreter configured to interpret the scripted module in the sandbox environment instantiating the sandbox environment; and interpreting the application file in the sandbox environment with the interpreter”, [0051]: “These scripted modules can be interpreted by the sandbox environment 404 or by an interpreter in the sandbox environment 404 (not shown).” [0080]: “Example shells that may be provided by the sandbox environments 404 include, but are not limited to, the Bash Shell and the Secure Shell (SSH)”. Given that the interpreter is used to handle shell (e.g., BASH) commands, in much the same way is used as the interceptor to handle bash code in a secure sandbox, under its broadest reasonable interpretation, the step of interpreting by an interpreter a shell command reasonably encompasses the limitation of invoking a bash interceptor. As such, the argument is not persuasive and the rejection is maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiwarale U. Bash Scripting: Everything you need to know about Bash-shell programming, 09/07/2019.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195